By the Court:
This was an indictment for perjury. It assigns the perjury upon a false oath knowingly and corruptly taken before the probate court, touching the legality of an intended marriage, on behalf of the parties for which the plaintiff in error was at the time making application to the court for a marriage license. It is claimed that this is no charge of perjury within the meaning of the crimes act. (S. & C. 405, sec. 9.) We think otherwise. The application was a “ matter . . . depending ” before the “ court,” and the court certainly had power to administer the oath. The motion must be overruled.